Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
2.	Claims 39-46, 48-64, 66, 73-75 and 86 are all the claims.
3.	Claims 39-46, 48-64, 66, 73-75 and 86 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 4/22/2022, 4/25/2022, 4/28/2022 and 5/24/2022 have been considered and entered. The initialed and dated 1449 forms are attached.


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
a) The IDS’ of 4/22/2022, 4/25/2022, 4/28/2022 and 5/24/2022 have been considered and entered. None of reference documents nor the documents from the opposition proceeding in EP 12 805 432.7/ EP 2 760 375 B1 effect the patentability of the instant claimed multispecific anti-human CD3δε x anti-TAA (or anti-TSA) antibodies comprising a common light chain variable region for the product inventions of an antibody, a pharmaceutical composition and a kit comprising the following:
LINKED SEQ ID NO: 29, 24 AND 41 (HCDR1-3; see SEQ ID NO 1; #812557 (Fig 1A)); and LINKED SEQ ID NO: 34, 24 AND 43 (HCDR1-3; see SEQ ID NO: 13; #312634 (Fig 1A)).
SEQ ID NOs: 1 and 13 (Fig 1A).
LINKED SEQ ID NO: 35, 38 AND 45 (LCDR1-3; SEQ ID NO: 19; #312325; Fig 1B).
SEQ ID NO: 19 (LCDR1-3; #312325; Fig 1B).
The combination of the common VLCDR1-3 (or common VL domain) with any one of the above VHCDR1-3 (or VH) is free from the art.
b) None of the documents submitted from the opposition proceeding in EP 12 805 432.7/ EP 2 760 375 B1 mention much less challenge the patentability of a sequence corresponding to the anti-human CD3δε aspect (VH/VL CDR1-3 or VH/VL sequence) of the instant claimed multispecific antibody irrespective of the presence of a novel or art-known anti-BCMA aspect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 39-46, 48-64, 66, 73-75 and 86 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643